Opinion issued February  7, 2007








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00698-CV
____________

CITIZENS PROPERTY INSURANCE CORPORATION, Appellant

V.

UNIVERSAL RISK INSURANCE SERVICES, INC., Appellee



On Appeal from the 215th Court
Harris County, Texas
Trial Court Cause No. 2005-28694



MEMORANDUM OPINION
	The parties have filed a joint motion to dismiss the appeal with prejudice.  No
opinion has issued.  Accordingly, the abatement of the appeal is lifted, the motion is
granted, and the appeal is dismissed with prejudice.  Tex. R. App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.